
QuickLinks -- Click here to rapidly navigate through this document


SUBORDINATED SECURITY AGREEMENT


    THIS SUBORDINATED SECURITY AGREEMENT (this "Agreement") dated as of
November 26, 2001, is among CTN Media Group, Inc., a Delaware corporation (the
"Company"), and U-C Holdings, L.L.C., a Delaware limited liability company
("Subordinated Creditor").

    W I T N E S S E T H:

    WHEREAS, the Company has entered into a certain Subordinated Bridge Note
Purchase Agreement dated as of the date hereof (as amended or otherwise modified
from time to time, the "Note Purchase Agreement") with Subordinated Creditor,
pursuant to which Subordinated Creditor has agreed to make loans to the Company.

    WHEREAS, it is the intent of the Company to grant a lien on all of its
assets then or thereafter existing as collateral security for the obligations of
the Company under the Note Purchase Agreement and the Notes.

    NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to the Company under or in
connection with the Note Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

    1.  Definitions. When used herein, (a) the terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Asset, Fixtures, Goods,
Health-Care-Insurance Receivable, Inventory, Instrument, Investment Property,
Letter of Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Supporting Obligations and Uncertificated Security have the
respective meanings assigned thereto in the UCC (as defined below);
(b) capitalized terms which are not otherwise defined have the respective
meanings assigned thereto in the Note Purchase Agreement; and (c) the following
terms have the following meanings (such definitions to be applicable to both the
singular and plural forms of such terms):

    Assignee Deposit Account—see Section 4.

    Collateral means all property and rights of the Company in which a security
interest is granted hereunder.

    Computer Hardware and Software means all of the Company's rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software programs designed for use on
the computers and electronic data processing hardware described in clause (i)
above, including all operating system software, utilities and application
programs in whatsoever form (source code and object code in magnetic tape, disk
or hard copy format or any other listings whatsoever); (iii) any firmware
associated with any of the foregoing; and (iv) any documentation for hardware,
software and firmware described in clauses (i), (ii) and (iii) above, including
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes.

    Credit Agreement means the Amended and Restated Credit Agreement dated as of
August 14, 2001 between the Company and LaSalle National Bank Association (as
amended or otherwise modified from time to time).

    Default means the occurrence of any Event of Noncompliance.

    General Intangibles means all of the Company's "general intangibles" as
defined in the UCC and, in any event, includes (without limitation) all of the
Company's trademarks, trade names, patents, copyrights, trade secrets, customer
lists, inventions, designs, Software, software programs, mask works, goodwill,
registrations, licenses, franchises, tax refund claims, guarantee claims,
Payment Intangibles, security interests and rights to indemnification.

--------------------------------------------------------------------------------

    Intellectual Property means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world and all tangible property
embodying the copyrights; unpatented inventions (whether or not patentable);
patent applications and patents; industrial designs, industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, source codes, object codes
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; and all common law and other rights throughout the world
in and to all of the foregoing.

    Liabilities means all obligations (monetary or otherwise) of the Company
under the Note Purchase Agreement, any Note or any other document or instrument
executed in connection therewith, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

    Non-Tangible Collateral means all of the Company's Accounts and General
Intangibles.

    Organizational I.D. Number means the organizational identification number
assigned to the Company by the applicable governmental unit or agency of the
jurisdiction of organization for the Company.

    Senior Security Agreement means the Amended and Restated Security Agreement
dated as of August 14, 2001 among the Company and LaSalle Bank National
Association.

    Subordination Agreement means the Subordination and Intercreditor Agreement
dated as of the date hereof between Subordinated Creditor, the Company and
LaSalle National Bank Association (as amended or otherwise modified from time to
time).

    Revised Article 9 means Revised Article 9 of the Uniform Commercial Code as
promulgated by American Law Institute and the National Conference of
Commissioners on Uniform State Laws and adopted and/or in effect in each
applicable jurisdiction.

    UCC means the Uniform Commercial Code as in effect in the State of Illinois
on the date of this Agreement, as may be amended or modified from time to time
after July 1, 2001; provided that, as used in Section 8 hereof, "UCC" shall mean
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.

    2.  Grant of Security Interest. As security for the payment of all
Liabilities, the Company hereby assigns to Subordinated Creditor, and grants to
Subordinated Creditor a continuing security interest in all of the following
property of the Company whether now or hereafter existing or acquired,
regardless of where located:

(a)Accounts, including Health-Care-Insurance Receivables;

(b)Certificated Securities;

(c)Chattel Paper, including Electronic Chattel Paper;

(d)Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

(e)Commercial Tort Claims;

(f)Deposit Accounts;

--------------------------------------------------------------------------------

(g)Documents;

(h)Financial Assets;

(i)General Intangibles;

(j)Goods (including all of its Equipment, Fixtures and Inventory), and all
embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

(k)Instruments;

(l)Intellectual Property;

(m)Investment Property;

(n)Letter of Credit Rights

(o)money (of every jurisdiction whatsoever);

(p)Security Entitlements;

(q)Supporting Obligations;

(r)Uncertificated Securities; and

(s)to the extent not included in the foregoing, other personal property of any
kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, Subordinated Creditor
will not enforce its security interest (other than in respect of the Proceeds
thereof) for so long as such prohibition continues, it being understood that
upon request of Subordinated Creditor, the Company will in good faith use
reasonable efforts to obtain consent for the creation of a security interest in
favor of Subordinated Creditor (and to Subordinated Creditor's enforcement of
such security interest) in the Company's rights under such lease or license.

    In furtherance of the intent of the parties hereto and the parties to the
Subordination Agreement, the security interests and liens granted hereunder
shall be treated as a severable second priority security interest and lien
granted to Subordinated Creditor as the lender under the Note Purchase
Agreement, and the security interests and liens granted by the Company under the
Senior Security Agreement shall be treated as a severable first priority
security interest and lien granted to LaSalle Bank National Association as the
lender under the Credit Agreement, for the purpose of determining the relative
rights in the Collateral. All of the obligations of the Company hereunder and
the rights of the Subordinated Creditor hereunder are subject to the provisions
of the Subordination Agreement, including, without limitation, all provisions of
Section 4 relating to Assignee Deposit Accounts and collections thereunder.

    3.  Warranties. The Company warrants that: (a) no financing statement (other
than any which may have been filed on behalf of LaSalle Bank National
Association in connection with liens expressly permitted by the Credit Agreement
("Permitted Liens")) covering any of or has other rights in the Collateral is on
file in any public office; (b) the Company is and will be the lawful owner of
all Collateral, free of all liens, claims, security interests and encumbrances
whatsoever, other than the security interest hereunder and Permitted Liens, with
full power and authority to execute this Agreement and perform the Company's
obligations hereunder, and to subject the Collateral to the security interest
hereunder; (c) all information with respect to Collateral and Account Debtor set
forth in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by the Company to Subordinated Creditor is and will be true
and correct in all material respects as of the

--------------------------------------------------------------------------------

date furnished; (d) the Company's chief executive office and principal place of
business are as set forth on Schedule I hereto (and the Company has not
maintained its chief executive office and principal place of business at any
other location at any time since September 1, 2000), and each other location
where the Company maintains a place of business is also set forth on Schedule I
hereto; (e) the Company is a corporation duly organized, validly existing and in
good standing under the laws of the state Delaware and its Organizational I.D.
Number is as set forth on Schedule II; (f) except as set forth on Schedule III
hereto, the Company is not now known and during the five years preceding the
date hereof has not previously been known by any trade name; (g) the Company's
exact legal name is as set forth on the signature pages of this Agreement and,
except as set forth on Schedule III hereto, during the five years preceding the
date hereof the Company has not been known by any different legal name nor has
the Company been the subject of any merger or other corporate reorganization;
(h) Schedule IV hereto contains a complete listing of all of the Company's
Intellectual Property which is subject to registration statutes (i) the
execution and delivery of this Agreement and the performance by the Company of
its obligations hereunder are within the Company's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation or by-laws of the Company or of any material agreement, indenture,
instrument or other document, or any material judgment, order or decree, which
is binding upon the Company; (j) this Agreement is a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except that
the enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law); and (k) the Company is in compliance with
the requirements of all applicable laws (including the provisions of the Fair
Labor Standards Act), rules, regulations and orders of every governmental
authority, the non-compliance with which would not reasonably be expected to
result in a Material Adverse Effect; (l) Schedule V hereto contains a complete
listing of all of the Company's Instruments, Deposit Accounts, Investment
Property, Letter of Credit Rights, Chattel Paper, Documents and Commercial Tort
Claims; (m) except as set forth on Schedule VI hereto Company has no tangible
Collateral located outside of the United States; (n) Schedule VII hereto
contains a complete listing of the Company's tangible Collateral located with
any bailee, warehousemen or other third parties; (o) Schedule VIII hereto
contains a complete listing of all of the Company's Collateral which is subject
to certificate of title statutes; and (p) Schedule IX hereto contains a complete
listing of all of the Company's Deposit Accounts and other bank accounts,
including locations and applicable account numbers.

    4.  Collections, etc. Until such time as Subordinated Creditor shall notify
the Company of the revocation of such power and authority, the Company (a) may,
in the ordinary course of its business, at its own expense, sell, lease or
furnish under contracts of service any of the Inventory normally held by the
Company for such purpose, use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by the
Company for such purpose, and use, in the ordinary course of its business (but
subject to the terms of the Credit Agreement), the cash proceeds of Collateral
and other money which constitutes Collateral, (b) will, at its own expense,
endeavor to collect, as and when due, all amounts due under any of the
Non-Tangible Collateral, including the taking of such action with respect to
such collection as Subordinated Creditor may reasonably request or, in the
absence of such request, as the Company may deem advisable, and (c) may grant,
in the ordinary course of business, to any party obligated on any of the
Non-Tangible Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Non-Tangible
Collateral. Subordinated Creditor, however, may, at any time that a Default
exists, whether before or after any revocation of such power and authority or
the maturity of any of the Liabilities, notify an Account Debtor or other Person
obligated on Collateral to make payment or otherwise render performance to or
for the benefit of Subordinated Creditor and enforce, by suit or otherwise the
obligations of an Account Debtor or other Person obligated on Collateral and
exercise the rights of the Company with respect to the obligation of the Account
Debtor or other Person obligated on Collateral

--------------------------------------------------------------------------------

to make payment or otherwise render performance to the Company, and with respect
to any property that secures the obligations of the Account Debtor or other
Person obligated on the Collateral. In connection with exercise of such rights
and remedies, Subordinated Creditor may surrender, release or exchange all or
any part thereof, or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder or evidenced
thereby. Upon the request of Subordinated Creditor during the existence of a
Default, the Company will, at its own expense, notify any or all parties
obligated on any of the Non-Tangible Collateral to make payment to Subordinated
Creditor of any amounts due or to become due thereunder.

    Upon request by Subordinated Creditor during the existence of a Default, the
Company will forthwith, upon receipt, transmit and deliver to Subordinated
Creditor, in the form received, all cash, checks, drafts and other instruments
or writings for the payment of money (properly endorsed, where required, so that
such items may be collected by Subordinated Creditor) which may be received by
the Company at any time in full or partial payment or otherwise as proceeds of
any of the Collateral. Except as Subordinated Creditor may otherwise consent in
writing, any such items which may be so received by the Company will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for Subordinated
Creditor until delivery is made to Subordinated Creditor. The Company will
comply with the terms and conditions of any consent given by Subordinated
Creditor pursuant to the foregoing sentence.

    During the existence of a Default, all items or amounts which are delivered
by the Company to Subordinated Creditor on account of partial or full payment or
otherwise as proceeds of any of the Collateral shall be deposited to the credit
of a deposit account (each an "Assignee Deposit Account") of the Company with a
financial institution selected by Subordinated Creditor over which Subordinated
Creditor has sole dominion and control, as security for payment of the
Liabilities. The Company shall have no right to withdraw any funds deposited in
the applicable Assignee Deposit Account. Subordinated Creditor may, from time to
time, in its discretion, and shall upon request of the Company made not more
than once in any week, apply all or any of the then balance, representing
collected funds, in the Assignee Deposit Account toward payment of the
Liabilities, whether or not then due, in such order of application as
Subordinated Creditor may determine, and Subordinated Creditor may, from time to
time, in its discretion, release all or any of such balance to the Company.

    Subordinated Creditor (or any designee of Subordinated Creditor) is
authorized to endorse, in the name of the Company, any item, howsoever received
by Subordinated Creditor, representing any payment on or other Proceeds of any
of the Collateral.

    5.  Certificates, Schedules and Reports. The Company will from time to time,
as Subordinated Creditor may request, deliver to Subordinated Creditor such
schedules, certificates and reports respecting all or any of the Collateral at
the time subject to the security interest hereunder, and the items or amounts
received by the Company in full or partial payment of any of the Collateral, as
Subordinated Creditor may reasonably request. Any such schedule, certificate or
report shall be executed by a duly authorized officer of the Company and shall
be in such form and detail as Subordinated Creditor may specify. The Company
shall immediately notify Subordinated Creditor of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which is material to the Company and its Subsidiaries taken as a whole, and such
notice shall specify the amount of such loss or depreciation.

    6.  Agreements of the Company. The Company hereby irrevocably authorizes
Subordinated Creditor at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that
(i) indicate the Collateral (x) as all assets of the Company or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, or (y) as being of an equal or lesser
scope or within greater detail, and (ii) contain any other information required
by Section 5 of Article 9 of the UCC of the jurisdiction wherein such financing
statement or amendment is filed regarding the sufficiency or filing office
acceptance of any financing statement or amendment, including (x) whether the
Company is a registered organization, the

--------------------------------------------------------------------------------

Organization ID Number issued to the Company and (y) in the case of a financing
statement filed as a fixture filing or indicating Collateral to be extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates, the Company further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, filed by
Subordinated Creditor in any jurisdiction prior to the date of this Agreement.
The Company (a) at Subordinated Creditor's request, at any time and from time to
time, will execute and deliver to Subordinated Creditor such financing
statements, agreements, amendments and other documents and do such acts as
Subordinated Creditor deems necessary in order to establish and maintain valid,
attached and perfected priority security interests in the Collateral in favor of
Subordinated Creditor, including, without limitation, with respect to any
Collateral consisting of Deposit Accounts, Investment Property, Letter of Credit
Rights or Electronic Chattel Paper, free and clear of all Liens and claims and
rights of third parties whatsoever except Permitted Liens, (b) will keep all its
Inventory at, and will not maintain any place of business at any location other
than, its address(es) shown on Schedule I hereto or at such other addresses of
which the Company shall have given Subordinated Creditor not less than 30 days'
prior written notice, (c) will keep its records concerning the Non-Tangible
Collateral in such a manner as will enable Subordinated Creditor or its
designees to determine at any time the status of the Non-Tangible Collateral;
(d) will furnish Subordinated Creditor such information concerning the Company,
the Collateral and the Account Debtor as Subordinated Creditor may from time to
time reasonably request; (e) will permit Subordinated Creditor and its
designees, from time to time, on reasonable notice and at reasonable times and
intervals during normal business hours (or at any time without notice during the
existence of a Default) to inspect the Company's Inventory and other Goods, and
to inspect, audit and make copies of and extracts from all records and other
papers in the possession of the Company pertaining to the Collateral and the
Account Debtor, and will, upon request of Subordinated Creditor during the
existence of a Default, deliver to Subordinated Creditor all of such records and
papers; (f) will, upon request of Subordinated Creditor, stamp on its records
concerning the Collateral, and add on all Chattel Paper and Instruments
constituting a portion of the Collateral, a notation, in form satisfactory to
Subordinated Creditor, of the security interest of Subordinated Creditor
hereunder; (g) except for the sale or lease of Inventory in the ordinary course
of its business and sales of Equipment which is no longer useful in its business
or which is being replaced by similar Equipment, will not sell, lease, assign or
create or permit to exist any Lien on any Collateral other than Permitted Liens;
(h) without limiting the provisions of Section 9.17 of the Credit Agreement,
will at all times keep all of its Inventory and other Goods insured under
policies maintained with reputable, financially sound insurance companies
against loss, damage, theft and other risks to such extent as is customarily
maintained by companies similarly situated, and cause all such policies to
provide that loss thereunder shall be payable to Subordinated Creditor as its
interest may appear (it being understood that (A) so long as no Default shall be
existing, Subordinated Creditor shall deliver any proceeds of such insurance
which may be received by it to the Company and (B) whenever a Default shall be
existing, Subordinated Creditor may apply any proceeds of such insurance which
may be received by it toward payment of the Liabilities, whether or not due, in
such order of application as Subordinated Creditor may determine), and such
policies or certificates thereof shall, if Subordinated Creditor so requests, be
deposited with or furnished to Subordinated Creditor; (i) will take such actions
as are reasonably necessary to keep its Goods in good repair and condition;
(j) will take such actions as are reasonably necessary to keep its Equipment in
good repair and condition and in good working order, ordinary wear and tear
excepted; (k) will promptly pay when due all license fees, registration fees,
taxes, assessments and other charges which may be levied upon or assessed
against the ownership, operation, possession, maintenance or use of its
Equipment and other Goods; (l) will, upon request of Subordinated Creditor,
(i) cause to be noted on the applicable certificate, in the event any of its
Equipment is covered by a certificate of title, the security interest of
Subordinated Creditor in the Equipment covered thereby, and (ii) deliver all
such certificates to Subordinated Creditor or its designees; (m) will take all
steps reasonably necessary to protect, preserve and maintain all of its rights
in the Collateral; (n) except as listed on Schedule VI, will keep all of the
tangible Collateral in the United States; (o) promptly notify Subordinated
Creditor in writing upon acquiring or otherwise obtaining any Collateral after
the date hereof consisting of Deposit Accounts, Investment Property, Letter of
Credit Rights or Electronic Chattel Paper and, upon the request of Subordinated
Creditor,

--------------------------------------------------------------------------------

will promptly execute such other documents, and do such other acts or things
deemed appropriate by Subordinated Creditor to deliver to Subordinated Creditor
control with respect to such Collateral; (p) promptly notify Subordinated
Creditor in writing upon acquiring or otherwise obtaining any Collateral after
the date hereof consisting of Documents or Instruments and, upon the request of
Subordinated Creditor, will promptly execute such other documents, and do such
other acts or things deemed appropriate by Subordinated Creditor to deliver to
Subordinated Creditor possession of such Documents which are negotiable and
Instruments, and, with respect to nonnegotiable Documents, to have such
nonnegotiable Documents issued in the name of Subordinated Creditor; (q) with
respect to Collateral in the possession of a third party, other than
Certificated Securities and Goods covered by a Document, obtain an
acknowledgment from the third party that it is holding the Collateral for
benefit of Subordinated Creditor; (r) promptly notify Subordinated Creditor in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
date hereof against any third party, and, upon the request of Subordinated
Creditor, will promptly enter into an amendment to this Agreement, and do such
other acts or things deemed appropriate by Subordinated Creditor to give
Subordinated Creditor a security interest in such Commercial Tort Claim;
(s) further agrees to take other action reasonably requested by Subordinated
Creditor to insure the attachment, perfection and priority of, and the ability
of Subordinated Creditor to enforce, the security interests in any and all of
the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that the Company's signature thereon is
required therefor, (ii) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
Subordinated Creditor to enforce, the security interests in such Collateral,
(iii) obtaining governmental and other third party consents and approvals,
including without limitation any consent of any licensor, lessor or other Person
obligated on Collateral, (iv) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to Subordinated Creditor, and (v) taking all
actions required by the UCC in effect from time to time or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction, (t) not change its state of incorporation or the legal
nature of its existence; and (u) not change its legal name without providing
Subordinated Creditor with at least 30 days' prior written notice.

    Any expenses incurred in protecting, reserving or maintaining any Collateral
shall be borne by the Company. Except as otherwise expressly set forth in
Section 2, whenever a Default shall be existing, Subordinated Creditor shall
have the right to bring suit to enforce any or all of the Intellectual Property
or licenses thereunder, in which event the Company shall at the request of
Subordinated Creditor do any and all lawful acts and execute any and all proper
documents required by Subordinated Creditor in aid of such enforcement and the
Company shall promptly, upon demand, reimburse and indemnify Subordinated
Creditor for all costs and expenses incurred by Subordinated Creditor in the
exercise of its rights under this Section 6. Notwithstanding the foregoing,
Subordinated Creditor shall have no obligation or liability regarding the
Collateral or any thereof by reason of, or arising out of, this Agreement.

    To the extent the Company uses any of the proceeds from the Loans to
purchase Collateral, Company's repayment of the Loans shall apply on a
"first-in-first-out" basis so that the portion of the Loans used to purchase a
particular item of Collateral shall be paid in the chronological order the
Company purchased the Collateral.

    7.  Default and Remedies upon a Default. (a) If a Default shall have
occurred and be continuing, Subordinated Creditor may exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub-agents) under this Agreement.

(b)Without limiting the generality of the foregoing, if a Default shall have
occurred and be continuing, Subordinated Creditor may exercise all the rights of
a secured party under the UCC (whether or not in effect in the jurisdiction
where such rights are exercised) with respect to any Collateral and, in
addition, Subordinated Creditor may, without being required to give any notice,
except as herein provided or as may be required by mandatory provisions of law,

--------------------------------------------------------------------------------

withdraw all cash held in the Assignee Deposit Account and apply such cash as
provided in Section 8 and, if there shall be no such cash or if such cash shall
be insufficient to pay all the Liabilities in full, sell, lease, license or
otherwise dispose of the Collateral or any part thereof. Notice of any such sale
or other disposition shall be given to the Company as required in Section 9.

    8.  Application of Proceeds. Subject to the provisions of the Subordination
Agreement, (a) If a Default shall have occurred and be continuing, Subordinated
Creditor may apply the proceeds of any sale or other disposition of all or any
part of the Collateral, in the following order or priorities:

    first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for Subordinated Creditor, and
all expenses, liabilities and advances incurred or made by Subordinated Creditor
in connection with the Collateral Documents, and any other amounts then due and
payable to Subordinated Creditor pursuant to the Loan Documents;

    second, to pay the unpaid principal of the Liabilities ratably, until
payment in full of the principal of all Liabilities shall have been made (or so
provided for);

    third, to pay ratably all interest (including Post-Petition Interest) and
all facility and other fees payable under the Loan Documents, until payment in
full of all such interest and fees shall have been made;

    fourth, to pay all other Liabilities ratably, until payment in full of all
such other Liabilities shall have been made (or so provided for); and

    finally, to pay to the Company, or as a court of competent jurisdiction may
direct, any surplus then remaining from the proceeds of the Collateral owned by
it.

    Subordinated Creditor may make such distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.

    (b) All distributions made by Subordinated Creditor pursuant to this Section
shall be final (except in the event of manifest error).

    9.  Authority to Administer Collateral. Subject to the provisions of the
Subordination Agreement, the Company irrevocably appoints Subordinated Creditor
its true and lawful attorney with full power of substitution, in the name of the
Company or otherwise, for the sole use and benefit of Subordinated Creditor, but
at Company' expense, to the extent permitted by law to exercise, at any time and
from time to time while a Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of the Company's
Collateral (to the extent necessary to pay the Liabilities in full):

    (a) to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof;

    (b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

    (c) to sell, lease, license or otherwise dispose of the same or the Proceeds
thereof, as fully and effectually as if Subordinated Creditor were the absolute
owner thereof, and

    (d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, Subordinated Creditor will give the Company at least ten (10) days'
prior written notice of the time and place of any public sale thereof or the
time after which any private sale or other intended disposition thereof will be
made.

    10. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, Subordinated Creditor
will have no duty as to any Collateral in its

--------------------------------------------------------------------------------

possession or control or in the possession or control of any sub-agent or bailee
or any income therefrom or as to the preservation of rights against prior
parties or any other rights pertaining thereto. Subordinated Creditor will be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession or control if such Collateral is accorded treatment
substantially equal to that which it accords its own property, and will not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of any act or omission of any
sub-agent or bailee selected by Subordinated Creditor in good faith or by reason
of any act or omission by Subordinated Creditor pursuant to instructions form
Subordinated Creditor, except to the extent that such liability arises from
Subordinated Creditor's gross negligence or willful misconduct.

    To the extent that applicable law imposes duties on Subordinated Creditor to
exercise remedies in a commercially reasonable manner, the Company acknowledges
and agrees that it is not commercially unreasonable for Subordinated Creditor
(a) to fail to incur expenses reasonably deemed significant by Subordinated
Creditor to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtor or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Debtor and other Persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as the Company, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, including, without limitation,
any warranties of title, (k) to purchase insurance of credit enhancements to
insure Subordinated Creditor against risks of loss, collection or disposition of
Collateral, or to provide to Subordinated Creditor a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by Subordinated Creditor, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Subordinated Creditor in
the collection or disposition of any of the Collateral. The Company acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Subordinated Creditor would not be commercially
unreasonable in Subordinated Creditor's exercise of remedies against the
Collateral and that other actions or omissions by Subordinated Creditor shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any right to the Company or to impose
any duties on Subordinated Creditor that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this Section.

    12. General. (a) Any notice from Subordinated Creditor to the Company, if
mailed, shall be deemed given five days after the date mailed, postage prepaid,
addressed to the Company either at the Company's address shown on Schedule I
hereto or at such other address as the Company shall have specified in writing
to Subordinated Creditor as its address for notices hereunder.

    (b) The Company agrees to pay all expenses, including reasonable attorney's
fees and charges (including time charges of attorneys who are employees of
Subordinated Creditor) paid or incurred by Subordinated Creditor in endeavoring
to collect the Liabilities of the Company, or any part thereof, and in enforcing
this Agreement against the Company, and such obligations will themselves be
Liabilities.

--------------------------------------------------------------------------------

    (c) No delay on the part of Subordinated Creditor in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Subordinated Creditor of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

    (d) This Agreement shall remain in full force and effect until all
Liabilities have been paid in full. If at any time all or any part of any
payment theretofore applied by Subordinated Creditor to any of the Liabilities
is or must be rescinded or returned by Subordinated Creditor for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of the
Company), such Liabilities shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by Subordinated
Creditor, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Liabilities, all as though such application by
Subordinated Creditor had not been made.

    (e) This Agreement shall be construed in accordance with and governed by the
laws of the State of Illinois applicable to contracts made and to be performed
entirely within such State. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

    (f)  The rights and privileges of Subordinated Creditor hereunder shall
inure to the benefit of its successors and assigns.

    (g) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to Subordinated Creditor a counterpart of this Agreement together
with supplements to the Schedules hereto setting forth all relevant information
with respect to such party as of the date of such delivery. Immediately upon
such execution and delivery (and without any further action), each such
additional Person will become a party to, and will be bound by all the terms of,
this Agreement.

    (h) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
SUBORDINATED CREDITOR'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, TO THE ADDRESS SET FORTH ON SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS
IT SHALL HAVE SPECIFIED IN WRITING TO SUBORDINATED CREDITOR AS ITS ADDRESS FOR
NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN

--------------------------------------------------------------------------------

ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

    (i)  EACH OF THE COMPANY AND SUBORDINATED CREDITOR HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

    [Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subordinated Security Agreement has been duly executed
as of the day and year first above written.

    THE COMPANY:
 
 
CTN MEDIA GROUP, INC.
 
 
By:
 
/s/ PATRICK DORAN   

--------------------------------------------------------------------------------

    Name:   Patrick Doran     Title:   Chief Financial Officer and Secretary
 
 
SUBORDINATED CREDITOR:
 
 
U-C HOLDINGS, L.L.C.
 
 
By:
 
WILLIS STEIN & PARTNERS, L.P.     Its:   Managing Member
 
 
By:
 
Willis Stein & Partners, L.L.C.     Its:   General Partner
 
 
By:
 
/s/ DANIEL M. GILL   

--------------------------------------------------------------------------------

    Name:   Daniel M. Gill     Title:   Managing Director


 
 
Signature page for the Subordinated Security Agreement dated as of November 26,
2001 between CTN Media Group, Inc. and U-C Holdings, L.L.C.
 
 
 
 
The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto (and attached to this signature page are the Schedules to the
Subordinated Security Agreement setting forth all relevant information with
respect to the undersigned):
 
 
 
 
[ADDITIONAL DEBTOR]
 
 
 
 
By:
 
 
 
             

--------------------------------------------------------------------------------

            Title:                    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


SUBORDINATED SECURITY AGREEMENT
